Appeal from a judgment of the Supreme Court, Erie County (Penny M. Wolfgang, *1515J.), rendered July 18, 2012. The appeal was held by this Court by order entered October 3, 2014, decision was reserved and the matter was remitted to Supreme Court, Erie County, for further proceedings (121 AD3d 1570). The proceedings were held and completed.
It is hereby ordered that the judgment so appealed from is unanimously affirmed.
Memorandum: We previously held this case, reserved decision, and remitted the matter to Supreme Court to decide those parts of defendant’s pretrial motion seeking inspection of the grand jury minutes and dismissal of the indictment on the grounds that the evidence before the grand jury was legally insufficient and the grand jury proceeding was defective (People v Blair, 121 AD3d 1570, 1571-1572 [2014]). In that prior decision, we rejected defendant’s remaining contentions. Upon remittal, the court denied the above-mentioned parts of defendant’s motion. Defendant raises no contentions with respect to that denial and has thus abandoned any such contentions (see People v Bridgeland, 19 AD3d 1122, 1123 [2005]; People v Jones, 2 AD3d 1397, 1399 [2003], lv denied 2 NY3d 742 [2004]), and we therefore affirm the judgment.
Present — Scudder, P.J., Carni, Peradotto, Sconiers and Valentino, JJ.